    Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 1 of 26 PageID# 1588




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


L&L LOGISTICS AND WAREHOUSING INC. DBA L&L TRUCKING,

        Plaintiff,

V.                                                    Civil Action No. 3:20-cv-324

EVANSTON INSURANCE CO.,

        Defendant.

                                    MEMORANDUM OPINION

        This     matter     is   before        the    Court   on    DEFENDANTS'     RENEWED

MOTION      TO     DISMISS       AMENDED         COMPLAINT         ( "Renewed    Motion      to

Dismiss")        (ECF No.    48).        Defendant Evanston Insurance Company1

("Evanston")         requests           that      Plaintiff        L&L       Logistics      and

Warehousing        Inc.   d/b / a    L&L Trucking' s          ( "L&L' s" )    FIRST AMENDED

COMPLAINT        (ECF No.    13)    be dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 12 (b) ( 6) .                        For the reasons set

forth below, the Renewed Motion to Dismiss will be granted.

                                        I. BACKGROUND

A. Statement of Facts

        At all relevant times,                 L&L,   a   California corporation,           had

an insurance policy              (the    "Policy")        with Evanston Insurance,           an

insurance carrier headquartered in Glen Allen, Virginia.                                 FAC , ,



1  Markel Corporation ("Markel") was originally named as a
defendant, but by agreement of the parties, the Court dismissed
Markel as a party to the suit. ORDER, ECF No. 56.
    Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 2 of 26 PageID# 1589




3,    9,    ECF No .    13 .       The Policy was based on "language that is

essentially standardized language adopted from and/or developed

by the ISO," 2 and it covered certain business losses.                       FAC   ~~   11,

21, ECF No. 13.

           Between March 4, 2020 - March 17, 2020,                in response to the

COVID-19 pandemic,             the state of California enacted a series of

restrictions          on public         gatherings,    concluding with a       stay-at-

home order limiting the ability of non-essential businesses to

function normally.             FAC      ~1   42-45, ECF No. 13.

           Like many businesses around the world,                 "[i] n light of the

Coronavirus global pandemic and state and local orders mandating

that       all     non-essential        in store businesses must       shut down on

March        16,     2020,     Plaintiff's        trucking   company   has     suffered

business loss."              FAC    ~   2,   ECF No.   13.   L&L takes the position

that its damages were caused both by the contamination of COVID-

19 on the covered premises and the California COVID-19 orders.

See FAC          ~1 54-60, ECF No. 13; see also March 24 Hearing Tr.

2   "The Insurance Services Office, or ISO, 'is a nonprofit trade
association that provides rating, statistical, and actuarial
policy forms and related drafting services to approximately
3,000 nationwide property or casualty insurers. Policy forms
developed by ISO are approved by its constituent insurance
carriers and then submitted to state agencies for review. Most
carriers use the basic ISO forms, at least as the starting point
for     their     general   liability policies.'" McMillin  Homes
Construction, Inc. v. National Fire & Marine Ins. Co., 247 Cal.
Rptr. 3d 825, 840 n.2 {Cal. Ct. App. 2019) {quoting Montrose
Chemical Corp. v. Admiral Ins. Co., 42 Cal. Rptr. 2d 324, 355
n . 13 {Ca 1 . 19 9 5 ) ) .

                                                  2
    Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 3 of 26 PageID# 1590




23:8-12,       ECF No.      58.    L&L submitted a claim for business loss

and business        interruption insurance                in an amount greater than

$150,000, but Evanston denied the claim.                        FAC 11 4, 13, ECF No.

13.

        L&L    is   now      seeking      a    declaratory       judgment       that    would

essentially find that L&L is entitled to Business Income, Extra

Expense, and Civil Authority coverage under the Policy.                                See FAC

at     13,    ECF No.     13.      Evanston,         in turn,    filed a      counterclaim

which        essentially        seeks     declaratory        judgment    of     the      exact

opposite.         Countercl. at 11, ECF No. 11.                 Evanston now seeks to

have      L&L's     First       Amended       Complaint     dismissed     for     the     same

reasons outlined in the Counterclaim                       (i.e. ,   L&L' s claim is not

covered under the Policy) . 3

B. Contractual Provisions

         The current dispute centers around the interaction between

the first two pages of the "BUSINESS INCOME (AND EXTRA EXPENSE)

COVERAGE FORM"          (CP 00 30 10 12), the single-paged "EXCLUSION OF

LOSS DUE TO VIRUS OR BACTERIA"                    (CP 01 40 07 06),         the two-paged

"EXCLUSION -         POLLUTION,         ORGANIC PATHOGENS AND ASBESTOS"                  (MECP

1310 09 14),         and the ten-paged "CAUSES OF LOSS - SPECIAL FORM"




3 During the hearing on Evanston's Motion to Dismiss, Evanston
agreed that by deciding its Renewed Motion to Dismiss (ECF No.
48), the Court would also be disposing of the Counterclaim 9ECF
No. 11). March 24 Hearing Tr. 13:24-14:2, ECF No. 58.
                                                 3
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 4 of 26 PageID# 1591




(CP 10 30 10 12).         The full text of the relevant provisions is

provided in the Appendix.

Business Income Coverage

       The    "BUSINESS   INCOME    (AND       EXTRA EXPENSE)      COVERAGE   FORM"

states that Evanston

        [W] ill pay for the actual loss of Business Income
        you [i.e., the policyholder] sustain due to the
        necessary 'suspension' of your 'operations' during
        the 'period of restoration'.   The 'suspension' must
        be caused by direct physical loss of or damage to
        property at premises which are described in the
        Declarations .           The loss or damage must be
        caused by or result from a Covered Cause of Loss.

EX. 1 ("Policy") at 77, ECF No. 13-1.                  But importantly, the loss

or damage must be caused by a "Covered Cause of Loss" which is

defined in the "CAUSES OF LOSS - SPECIAL FORM."

Extra Expense Income Coverage

       The    "BUSINESS   INCOME    (AND       EXTRA   EXPENSE)    COVERAGE   FORM"

also    states    that    Extra    Expense       Income    coverage    applies      to

"necessary expenses        you    [i.e.,       the policyholder]      incur during

the 'period of restoration'          that you would not have incurred if

there had been no direct physical                 loss or damage       to property

caused by or resulting from a              Covered Cause of Loss."            EX.    1

("Policy") at 77, ECF No. 13-1 (emphasis added).

Civil Authority Coverage

       And,    finally,   the     "BUSINESS       INCOME    (AND   EXTRA   EXPENSE)

COVERAGE FORM" states that Civil Authority coverage applies when


                                           4
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 5 of 26 PageID# 1592




(1)   "a Covered Cause of                   Loss         causes           damage     to property other

than the property at the described premises";                                             (2)    "[a] ccess to

the     area      immediately          surrounding                      the    damaged          property       is

prohibited by civil authority as a                                   result of         the damage";            (3)

"the described premises are within that area but are not more

than one mile from the damaged property"; and                                          (4)      "[t] he action

of    the     civil      authority           is      taken              in    response          to    dangerous

physical conditions resulting from the damage or continuation of

the Covered Cause of Loss that caused the damage,                                               or the action

is taken to enable a civil authority to have unimpeded access to

the damaged property. "                    EX.       1           ("Policy")     at     78,      ECF No.      13-1

(emphasis added).

Covered Causes of Loss

        All relevant portions of the                                "BUSINESS EXPENSE                 (AND   EXTRA

EXPENSE)       COVERAGE FORM,,, -                i.e.        I     the Business Income coverage,

Extra       Expense      Income       coverage,                   and     Civil      Authority          coverage

provisions        -     state       that    coverage                can      only    be      triggered by        a

"Covered Cause of Loss."                    See EX. 1                ("Policy") at 77-78, ECF No.

13-1.       The "CAUSES OF LOSS -                    SPECIAL FORM," states that "[w] hen

Special      is       shown    in    the     Declarations,                    Covered Causes            of    Loss

means       direct      physical           loss      unless             the     loss       is    excluded       or

limited in this policy."                     EX.         1        ("Policy")        at 89,       ECF No.      13-1

(emphasis);           see     also    EX.        1       {"Policy")            at    59,        ECF    No.    13-1

(showing          table         on         "Commercial                   Property            Coverage         Part

                                                         5
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 6 of 26 PageID# 1593




Declarations" form [MDCP 1000 02 13] with "Special" listed under

the     "Covered Causes            of    Loss"   column for                   the    "Business      Income

with Extra Expense" row}.

Virus Exclusions

        For the purposes of this case,                         there are two relevant loss

exclusions:          the        Virus     Exclusion           and            the    Organic       Pathogen

Exclusion.          Both exclusions apply to the "BUSINESS EXPENSE {AND

EXTRA EXPENSE} COVERAGE FORM" which outlines the Business Income

Loss,    Extra Expense,             and Civil Authority coverage provided by

the Policy.            See EX.      1    ("Policy'    1
                                                          }   at 88-89,             99,   ECF No.    13-1.

However, the scope and applicability of each exclusion varies.

        Under the Virus Exclusion,                 Evanston "will not pay for loss

or damage caused by or resulting from any virus,                                           bacterium or

other     microorganism            that    induces            or        is     capable      of    inducing

physical distress, illness or disease.                             11
                                                                         EX. 1       ("Policy"} at 88,

ECF No.        13-1.           The Virus Exclusion explicitly states                              that   it

applies to "all coverage" under the policy.                                        EX. 1 ("Policy"} at

88, ECF No. 13-1.

        Under       the Organic          Pathogen Exclusion,                       Evanston      "will not

pay     for    loss       or    damage    caused directly                     or    indirectly by [, ] "

among     other        things,      the     "[p]resence,                 growth,          proliferation,

spread        or    any    activity       of     'organic               pathogens[,]'"           including

viruses.           EX. 1 ("Policy"} at 99, ECF No. 13-1 (emphasis added}.

Moreover,          "[s] uch loss or damage is excluded regardless of any

                                                  6
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 7 of 26 PageID# 1594




other cause        or event         that        contributes           concurrently or           in any

sequence to the loss."                    EX.    1     ("Policy")         at 99,       ECF No.     13-1

( emphasis   added) .             The     Organic         Pathogen        Exclusion       amends    the

"CAUSES OF LOSS -                SPECIAL FORM"               which is the loss form that

applies to the relevant provisions of the Policy -                                     by excluding

losses caused by organic pathogens,                              including viruses.              EX.     1

("Policy")       at    9,    11-12,       77-78,          89,    ECF No.       13-1.       Thus,    the

Organic      Pathogen             Exclusion           operates           to      remove     "organic

pathogens" from the definition of a "covered cause of loss."

                                          II. DISCUSSION

A. Legal Standard

      1. 12(b) (6) Motions

      A motion to dismiss pursuant to Fed. R.                                  Civ. Pro. 12(b) (6)

"tests the sufficiency of a complaint."                                  Columbia v. Haley,             738

F.3d 107, 116          (4th Cir. 2013).                   To survive a motion to dismiss,

the   factual         allegations          set       forth       in   the      complaint     must        be

sufficient to "'to raise a right to relief above the speculative

level'     and     'state a        claim to relief that                     is plausible on its

face. '"     Id.      (quoting Bell Atl. Corp. v. Twombly,                            550 U.S. 544,

555    (2007)) .            "A    claim     is        'plausible          on    its    face,'      if     a

plaintiff can demonstrate more than 'a sheer possibility that a

defendant has acted unlawfully. '"                              Rockville Cars,         LLC v.      City

of    Rockville,         891       F.3d     141,          145     (4th    Cir.     2018)     (quoting

Ashcroft     V.       Igbal'      556     U.S.       662,       678   (2009)).         Nevertheless,

                                                      7
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 8 of 26 PageID# 1595




"[a] complaint should not be dismissed pursuant to Rule 12{b) (6)

       . unless it appears to a certainty that the nonmoving party

cannot prove any set of facts in support of its claim that would

entitle it to relief."                      Chapman v. Clarendon Nat'l Ins., 299 F.

Supp. 2d 559, 562 {E.D. Va. 2004).

        When considering a motion to dismiss under Fed. R. Civ. P.

12 (b) (6),     a    court        "must accept the factual allegations of the

complaint as true and construe them in the light most favorable

to     the     nonmoving          party."          Rockville          Cars,      LLC       v.        City   of

Rockville,          891 F.3d 141,            145    {4th Cir.         2018).       However,            courts

need not "accept as true a legal conclusion couched as a factual

allegation."              SD3,    LLC v. Black              &    Decker {U.S.)        Inc.,          801 F.3d

412,     422        (4th       Cir.    2015)       {quoting         United      States          v.     Triple

Canopy,       Inc.,       775 F. 3d 628,           632 n.1         (4th Cir.       2015))           {internal

quotation marks omitted) .                        And,          "[t] hreadbare recitals of                  the

elements        of    a        cause   of    action,            supported by mere               conclusory

statements, do not suffice."                       Iqbal, 556 U.S. at 678.

        Although           a    court's      review         is     generally       limited            to    the

allegations           in        the    complaint,           where      a    copy      of        a     written

instrument           is        attached      as    an       exhibit        to   the    complaint             or

incorporated              by     reference,         the          instrument     is     part           of    the

complaint and a court may consider it.                                 Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 166 {4th Cir. 2016); see also Fed. R.

Civ.     P.    l0{c)           {"A statement        in a          pleading may be adopted by

                                                        8
 Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 9 of 26 PageID# 1596




reference        elsewhere    in     the       same     pleading           or     in        any    other

pleading or motion.          A copy of a written instrument that is an

exhibit     to    a    pleading      is    a     part      of        the   pleading           for    all

purposes.").

       2. California Contract Law

       Both      parties     agree        that       the     Policy          is       governed         by

California law.            March 24 Hearing Tr.                  7: 12-8: 10,          ECF No.        58.

And,   under California law,               the       interpretation of an insurance

policy is question of              law.        Hartford Cas.               Ins.       Co.    v.     Swift

Distribution, Inc., 326 P.3d 253, 259 (Cal. 2014).

       Under      California's       rules       of     contract           interpretation,              a

court should interpret an insurance policy using "settled rules

of contract interpretation," the most "fundamental" of which is

that "a contract must give effect to the                              'mutual intention'               of

the parties" as it existed at the time the parties entered into

the contract .          Ameren Internat.             Corp.      v.    Ins.      Co.    of State of

Pennsylvania, 242 P.3d 1020, 1024 (Cal. 2010), as modified (Jan.

19, 2011)        (quoting Cal. Civ. Code§ 1636)                       (cleaned up).               A court

should determine the intent of the parties by first considering

the    text of        the policy.         Hartford,          326      P. 3d at        259.         In so

doing, a court should look for the plain meaning of the language

used in the policy unless the parties used terms in a technical

sense or gave them a special meaning.                                See id.          But,        a court

should also interpret              the    language within the                     context of          the

                                                 9
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 10 of 26 PageID# 1597




insurance      policy as          a      whole,      including        how    the    language     was

intended to function in the policy.                             See id.

      A provision of an insurance policy is ambiguous if it is

"susceptible of two or more reasonable constructions."                                     Ameren,

242   P. 3d at     1024.           But     the       ambiguity must          be    based on      the

circumstances of the case;                      a   term should not be              "found to be

ambiguous in the abstract."                         Waller v.       Truck Ins.      Exch.,    Inc.,

900 P. 2d 619,       627        ( Cal.    1995) ,     as modified on denial of reh' g

(Oct . 2 6 , 19 9 5 ) .     "[I]f, after the court evaluates the policy's

language and context,                 ambiguities           still exist,          the court must

construe the ambiguous language against the insurer,                                     who wrote

the   policy      and      is     held         'responsible'         for    the    uncertainty."

Ameren, 242 P.3d at 1024 (citation omitted).

      Similarly,          exclusionary clauses are generally "interpreted

narrowly       against      the       insurer"        because        the    insurer      bears    the

burden to phrase any exclusions in clear language.                                  MacKinnon v.

Truck Ins. Exch., 73 P.3d 1205, 1213 (Cal. 2003), as modified on

denial    of    reh'g       (Sept.        17,       2003).         "This    rule    applies      with

particular       force      when         the    coverage          portion    of    the   insurance

policy would lead an insured to reasonably expect coverage for

the claim purportedly excluded."                          Id.




                                                     10
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 11 of 26 PageID# 1598




B. Virus and Organic Pathogen Exclusions

       1. Plain Language of the Contract

       Evanston argues that the clear and explicit language of the

Policy's Virus            and Organic Pathogen Exclusions prohibits L&L' s

claim.      DEFENDANTS'           MEMORANDUM IN SUPPORT OF RENEWED MOTION TO

DISMISS     PLAINTIFF'S           AMENDED       COMPLAINT     ("DEFENDANTS'          MOTION    TO

DISMISS     MEMORANDUM")           at     26,     ECF   No.   49.      The      Court      shares

Evanston's       view      of     the    plain     meaning    of    the   two    exclusions.

First, the Virus Exclusion prohibits any claim caused by a virus

-    full   stop.      Second,          even if the Virus Exclusion somehow did

not    apply,        the    Business        Income,       Extra     Expense,         and    Civil

Authority coverage provisions all only apply to "Covered Causes

of    Losses,"       and    the    Organic        Pathogen    Exclusion      quite         clearly

excludes viruses from the realm of "covered causes," even where

the    loss     or    damage       was     only    indirectly       caused      by    a    virus.

Insofar as       L&L' s     First Amended Complaint                 clearly alleges           that

the     damage       it     experienced           was   caused      either      directly        or

indirectly caused by a virus, 4 L&L's claim is barred on the face




4 See, e.g., FAC ~ 46, ECF No. 13 ("These [COVID-19] Orders have
the   effect  of  prohibiting   access  to  Plaintiff's  Insured
Properties due to contamination and physical damage caused by
the Coronavirus to surrounding property.") (emphasis added); FAC
1 52, ECF No. 13 ("The Civil Authority Orders were entered
because of the contamination and damage of property caused by
the   Coronavirus  within   one  mile  of   Plaintiff's  Insured
Properties.") (emphasis added).
                                                  11
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 12 of 26 PageID# 1599




of    the    two     virus        exclusions         -    regardless        of     the     meaning       of

"direct physical loss."

       That view of the virus exclusion language has been endorsed

by     numerous        California            courts,            though     all     in      unpublished

opinions.          DEFS.' MOT. TO DISMISS MEM. at 26,                             ECF No.       49; see,

~'          Franklin       EWC,      Inc.     v.     The        Hartford     Financial          Services

Group, Inc., No. 3:20-cv-04434-JSC, 2020 U.S. Dist. LEXIS 234651

{N.D. Cal. Dec. 14, 2020), *2-6 (finding virus exclusion applies

to     COVID-19         in        comparable             case     with      exclusion           language

functionally identical to the Organic Pathogen Exclusion in this

case); Roundin3rd Sports Bar LLC v. Hartford, No. 2:20-cv-05159-

SVW-PLA, 2021 U.S. Dist. LEXIS 33044, *4, *18-20 (C.D. Cal. Jan.

14,    2021)       (same);        BA LAX,     LLC v.        Hartford Fire Ins.                 Co.,    2021

U.S.       Dist.     LEXIS        10919,     *4,    *9-11        (C.D.     Cal.    Jan.     12,       2021)

(same); l0E, LLC v. Travelers Indem. Co.,                                 2020 U.S. Dist. LEXIS

217482,        *3,     *5-9        (C.D.     Cal.        Nov.     13,     2020)     (finding          virus

exclusion applies to COVID-19 in comparable case with exclusion

language functionally identical to the Virus Exclusion in this

case); Travelers Cas. Ins. Co. of Am. v. Geragos                                    &   Geragos, 2020

U.S.       Dist.     LEXIS 196932,           *5,     *9-10        (C.D.    Cal.     Oct.       19,    2020)

(same); Mark's Engine Co. No.                        28 Rest. v. Travelers Indem. Co.,

2020       U.S.    Dist.      LEXIS        188463,        *6,    *13-14     (C.D.       Cal.     Oct.    2,

2 o2 0 )    {same) .         It    is   good       that     a    number of         California-based

federal       courts have come to the same conclusion in comparable

                                                     12
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 13 of 26 PageID# 1600




cases, but the Court need not rely on them to reach a decision

in this case.                The plain meaning of the contract is clear and

unambiguous.           See Hartford, 326 P.3d at 259.

        2. L&L's Arguments

        To    attempt         to      get        around    the     clear     language       of     the

contract,      L&L makes a             number of arguments:                 {a)    the Virus and

Organic Pathogen Exclusions do not apply to the Civil Authority

coverage;        (b)        denying    coverage           based on        either    the    Virus    or

Organic Pathogen Exclusion would be contrary to the reasonable

expectations            of     the     parties;           {c)     the     virus     exclusion       is

ambiguous; and {d) Defendant's Renewed Motion to Dismiss is not

ripe.        See Resp. Mem at 18-24, ECF No.                        SO.     None of these hold

water.

               a. Civil Authority Coverage

        First,      L&L says          that        the business          income     loss and extra

expense that L&L incurred were caused by California's COVID-19

orders and not the COVID-19 virus itself.                                 See PLAINTIFF'S BRIEF

IN RESPONSE TO DEFENDANTS'                        MOTION IN SUPPORT OF RENEWED MOTION

TO DISMISS PLAINTIFF'S AMENDED COMPLAINT ( "RESPONSE MEMORANDUM")

at   18,      ECF      No.     SO.      There        are        several    problems       with     that

argument.              To    begin,         as    noted     earlier,        L&L's    own     amended

complaint states multiple times that the coronavirus shut-down

orders were necessary because of the coronavirus.                                    And, despite

L&L's assertion to the contrary, RESP. MEM. at 18,                                    ECF No.       SO,

                                                     13
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 14 of 26 PageID# 1601




the Virus        and Organic                Pathogen Exclusions                      apply regardless        of

whether      COVID-19            was       the    direct     or       indirect           cause     of     L&L's

losses.         The       language of            the Organic          Pathogen Exclusion quite

clearly states that Evanston "will not pay for loss or damage

caused       directly           or        indirectly      by [,] "        among         other     things,     a

virus.       EX.      1    ("Policy")            at 99,     ECF No.            13-1     (emphasis added).

And,    " [s] uch loss or damage is excluded regardless of any other

cause or event that contributes concurrently or in any sequence

to the loss."                  EX.    1    ("Policy")       at 99,             ECF No.     13-1.         At the

same time,          the Virus Exclusion applies                            to any        "loss or damage

caused by or resulting from any virus                                 .          .    that induces or is

capable of inducing physical distress,                                illness or disease."                  EX.

1    ("Policy")       at 88,          ECF No.       13-1.        There is no language in the

Virus Exclusion that would support a distinction between whether

a virus was a direct or indirect cause of loss or damage.                                                    By

the plain meaning of the language used in the Policy,                                              if COVID-

19     was   even         an    indirect          cause     of    L&L' s             losses,    L&L' s    claim

cannot succeed.

        Next,       L&L        appears       to believe          that          the     Virus    and Organic

Pathogen Exclusions could not apply to Civil Authority coverage

because       the     Civil          Authority       coverage             is    for      "business       income

loss     or extra expense,                   not    the property damage                    caused by the

virus."         RESP.      MEM.        at 18,      ECF No.       50.           That belief is not at

all     consistent             with       the    language        of       the        Policy.       The    Civil

                                                       14
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 15 of 26 PageID# 1602




Authority coverage would pay for                         "the actual       loss of Business

income you sustain and necessary Extra Expense caused by action

of civil authority" under certain conditions.                               EX. 1 ("Policy")

at 7 8,    ECF No.      13 -1.      Both the Organic Pathogen Exclusion and

the    Virus    Exclusion clearly apply prohibit                          an    insurered from

recovering       "loss       or   damage,"          caused      by    a    virus,          including

through        the    Civil       Authority            coverage      provision.               EX.   1

("Policy") at 77-78, 88, 99, ECF No. 13-1

       Finally,       L&L    states        that     "Defendants       have      not        cited any

case law holding that the tenuous connection between an excluded

cause of loss prompting a civil authority order, the institution

of a civil authority order,                   and business income loss or extra

expense        resulting      from         civil       authority      order          can    preclude

coverage [,]" and then L&L attempts to distinguish the case law

that Defendants did provide.                       See RESP. MEM.          at 18-19, ECF No.

50.       In point of         fact,    Evanston cited several decisions that

addressed        the        interaction           of     nearly      identical             exclusion

provisions,          COVID-19     shut-down orders,             and plaintiffs claiming

business income losses.                See, e.g., BA LAX, LLC v. Hartford Fire

Ins. Co., 2021 U.S. Dist. LEXIS 10919 (C.D. Cal. Jan. 12, 2021).

But,      if   L&L     intended       to    say        that   Evanston         did    not    cite   a

decision that used the exact same Virus and/or Organic Pathogen

exclusions,          the exact same COVID-19 orders,                      and the exact same

Civil Authority             coverage       provision,         that   appears          to be     true,

                                                   15
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 16 of 26 PageID# 1603




though    as    discussed          in    the    next    paragraph,       that   victory       is

rather hollow under the circumstances.

       While        L&L    is    correct       that    the    outcome    of   an    insurance

coverage dispute            is    dependent on the facts               and the policy in

each case, that argument is not a particularly persuasive reason

to    ignore    many        of    the    California          cases    cited   by    Evanston.

First,    the language used in the Policy in this case is nearly

verbatim       to    language       drafted       by    the    ISO.      Many      insurers

including many of the insurers involved in the other California

COVID-19 insurance disputes -                    either use the ISO language as a

model or downright copy the ISO language for their own policies.

Second,    the COVID-19 shut-down orders at issue affected so many

California businesses at roughly the same time and in roughly

the same way,             that the facts of the cases that Evanston cites

are extremely similar to those of this case.                            Thus, when looking

to other California cases addressing COVID-19 insurance disputes

about ISO-based insurance policies,                      we are,        in fact,     comparing

apples to apples.

       b. Expectations of the Parties

       L&L argues that, because it "had no part in the drafting of

any    Policy        language,"         its    "reasonable       interpretation        of     the

Policy should be favored."                     RESP. MEM. at 20, ECF No. SO.                That

is not an entirely accurate statement of California law.                                      The

rule is that if a policy is ambiguous, then the policy should be

                                                 16
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 17 of 26 PageID# 1604




interpreted against the insurer.                      Healy Tibbitts Constr. Co. v.

Employers'       Surplus    Lines     Ins.      Co.,       72   Cal.     App.    3d 741,       749

(Cal.    Ct.     App.    1977).       And,      because         insurance       policies       are

contracts of adhesion, any exclusions will be strictly construed

against the insurer.            Healy,      72 Cal. App.           3d at 749.           Here, as

noted earlier,          the policy is not ambiguous with respect to the

Virus    and     Organic    Pathogen       Exclusions,            and    even    interpreting

them narrowly, they still prohibit L&L's claims.

        Next, L&L looks to the intentions of the ISO when drafting

the Virus Exclusion, claiming that the ISO created the exclusion

to deal with contamination of an insured property.                                 RESP. MEM.

at 21, ECF No. 50.             There are many problems with this argument.

First,    it ignores the fact that there are two exclusions:                                   the

Virus     Exclusion      and    the      Organic       Pathogen         Exclusion.      Even    if

there     were    some    problem     related         to    the    Virus     Exclusion,        the

Organic Pathogen Exclusion still stands to block L&L' s claims.

Second,     under       California       law,     a    court      should        determine      the

intent     of    the    parties     by    first       considering         the    text    of    the

language;       if there is no ambiguity in the policy language,                               the

Court will not look any further into the intent of the parties.

Hartford,        326 P. 3d at 259.           Third,        even if the Court were to

look at the parties'            intentions, it is the parties'                     intentions,

not the ISO's intentions, that would matter.



                                                17
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 18 of 26 PageID# 1605




         Fin ally,    L&L essentially tries                   to argue         that because the

Policy      said      "virus"           and    not       "pandemic"       it     would      not      be

reasonable       to    think          that    the    Policy       excluded       damage    or      loss

caused by a pandemic of COVID-19.                          RESP . MEM . at 21, ECF No . 50

( "It would be u n reasona ble to conflate a discre te contamination

by   a    p a thogenic       organism         or     virus      that    could     have     occurred

either negl i gent l y or f ortuitously with a pandemic in which the

business      owner        h ad   no     ability      to     prevent      it    with    reasonab l e

di l igen ce.").       Not so .           A pandemic is a disease,                 here a virus,

"that      occurs     over        a    wide    geographic         area     (such      as   multiple

countrie s     or     continents)             and    typically         affects    a    s i gnificant

proportion of the population." 5                         It is,      in other words,        a v irus

that has affec ted a l ot of people in a lot of places.                                    There is

nothing in the Virus or Organic Pathogen Exclusions to suggest

that either exclu sion become i noperative when a virus outbreak

crosses some undi sclosed brightline and becomes a "pandemic . "

         c. Ambiguity of the Virus Ex clusion

         L&L argues that the Policy is ambiguous based on statements

that the ISO al l egedly made to insurance regulators .                                    However,

California does not allow a court to consider extrinsic evidence

where      there      is     no       a mbiguity .         ACL       Technologies,         Inc .     v.

Northbrook Prope rty              &    Casualty Ins.         Co .,     22 Cal. Rptr . 2d 206,


5          Pandemic,                               https : / / www . merri am -
                                      MERRIAM-WEBSTER . COM ,
webster . com/ dictionary/ pandemic (last v i sited Apr . 8, 2021) .
                                                    18
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 19 of 26 PageID# 1606



214   n.39        (Cal.     Ct.    App.        1993)        ("Some     jurisdictions--but           not

California- -allow extrinsic evidence even where                                    contract      terms

are unambiguous . . . . ").                    Here, the language is not ambiguous,

and thus,          the    expectations of              the parties yield to the plain

meaning of the text.

                  d. Ripeness

        In    its    response          memorandum,            L&L    attempts       to    argue     that

Evanston's          motion        is    not      ripe       because         there    are     complex,

material factual issues that must be fleshed out with discovery.

See RESP.         MEM.    at 24-25,           ECF No.       SO.      L&L believes that these

issues       include      "whether there              exists physical              loss    or damage,

the     mechanism         by      which       the     coronavirus           and     COVID-19      cause

property damage and illness, the infectiousness and health risks

of      COVID-19,          and         the      expense           that      is      necessary        for

remediation [.]"            RESP.       MEM.     at     25,       ECF No.     so.        However,    the

factual issues to which L&L points need not be decided for the

Court        to    conclude        that,       based        on      L&L's    own     First     Amended

Complaint,          L&L's      losses         were     either         directly       or    indirectly

caused       by     the    coronavirus.                In     either     case,      the    Virus     and

Organic Pathogen Exclusions would bar L&L's claim.

                                          III. CONCLUSION

        The Court         finds        that    the plain language of                 the insurance

policy is unambiguous,                  and by the unambiguous plain language of

the policy, Plaintiff's claim based on the harm caused by COVID-

                                                      19
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 20 of 26 PageID# 1607




19,   a   virus,     is   barred   by    the   Virus   and   Organic   Pathogen

Exclusions -       regardless of how the phrase "direct physical loss

or damage"     is   interpreted.        The DEFENDANTS'      RENEWED MOTION TO

DISMISS AMENDED COMPLAINT { "Renewed Motion to Dismiss")               (ECF No.

48) will, therefore, be GRANTED.

      It is so ORDERED.


                                               /s/
                               Robert E. Payne
                               Senior United States District Judge



Richmond, Virginia
Date: April    J:i_,
                   2021




                                         20
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 21 of 26 PageID# 1608




                             APPENDIX
Business Income (and Extra Expense) Coverage Form

     A. Coverage

                 1. Business Income

                                ***
      We will pay for the actual loss of Business Income
      you sustain due to the necessary "suspension" of
      your    "operations"    during    the  "period    of
      restoration". The "suspension" must be caused by
      direct physical loss of or damage to property at
      premises which are described in the Declarations and
      for which a Business Income Limit Of Insurance is
      shown in the Declarations. The loss or damage must
      be caused by or result from a Covered Cause of Loss.
      With respect to loss of or damage to personal
      property in the open or personal property in a
      vehicle, the described premises include the area
      within 100 feet of such premises.

                                ***
                 2. Extra Expense

      a.  Extra Expense Coverage is provided at the
      premises described in the Declarations only if the
      Declarations show that Business Income Coverage
      applies at that premises.

      b. Extra Expense means necessary expenses you incur
      during the "period of restoration" that you would
      not have incurred if there had been no direct
      physical loss or damage to property caused by or
      resulting from a Covered Cause of Loss.

      We will pay Extra Expense (other than the expense to
      repair or replace property) to:

           (1)  Avoid or minimize the       "suspension" of
           business and to continue operations at the
           described premises or at replacement premises or
           temporary    locations,   including    relocation
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 22 of 26 PageID# 1609




           expenses and costs to equip and operate               the
           replacement location or temporary location.

           (2) Minimize the "suspension" of business if you
           cannot continue "operations".

     We will also pay Extra Expense to repair or replace
     property, but only to the extent it reduces the
     amount of loss that otherwise would have been payable
     under this Coverage Form.

                                ***
                 5. Additional Coverages

      a. Civil Authority

      In this Additional Coverage, Civil Authority, the
      described premises are premises to which this
      Coverage Form applies, as shown in the Declarations.
      When a Covered Cause of Loss causes damage to
      property other than property at the described
      premises, we will pay for the actual loss of
      Business Income you sustain and necessary Extra
      Expense caused by action of civil authority that
      prohibits access to the described premises, provided
      that both of the following apply:

           (1) Access to the area immediately surrounding
           the damaged property is prohibited by civil
           authority as a result of the damage, and the
           described premises are within that area but are
           not more    than one mile    from  the damaged
           property; and

           (2) The action of civil authority is taken in
           response   to   dangerous   physical    conditions
           resulting from the damage or continuation of the
           Covered Cause of Loss that caused the damage, or
           the action is taken to enable a civil authority
           to   have   unimpeded  access  to    the   damaged
           property.

     Civil Authority Coverage for Business Income will
     begin 72 hours after the time of the first action of
     civil   authority  that  prohibits   access  to  the
     described premises and will apply for a period of up

                                      2
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 23 of 26 PageID# 1610




      to four consecutive weeks from the date on which such
      coverage began.

      Civil Authority Coverage for Extra Expense will begin
      immediately after the time of the first action of
      civil   authority  that   prohibits  access  to   the
      described premises and will end:

                (1) Four consecutive                    weeks      after   the      date   of
                that action; or

                (2)  When your Civil                        Authority      Coverage        for
                Business Income ends;

                whichever is later.

                                              ***
Ex 1 ("Policy") at 77-78 ("CP 00 30 10 12"), ECF No. 13-1.

Covered "Premises" Described in the Above Two Sections


  DESCRIPTION OF PREMISES
  Prem.     Bldg.      Location Address             No. of     Year     Occupancy                Construction
  No.       No.                                     Stories    Built
  1         1          4936 Zambrano St,            1          1984     Warehouse                Joisted
                       Commerce, CA 90040                                                        Masonry

  Class Code: 1211   Class Description: Freight Terminals



Ex 1 ("Policy") at 59, ECF No. 13-1.

"Covered Causes of Loss" Described in the Above Two Sections

          A. Covered Causes Of Loss

                When Special is shown in the Declarations,
                Covered Causes of Loss means direct physical
                loss unless the loss is excluded or limited in
                this policy.

Ex 1 {"Policy") at 89, ECF No. 13-1.




                                                        3
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 24 of 26 PageID# 1611



Pathogen Exclusion

      EXCLUSION - POLLUTION, ORGANIC PATHOGENS AND
      ASBESTOS

      This endorsement modifies insurance provided under
      the following:
      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
      BUILDERS RISK COVERAGE FORM
      CAUSES OF LOSS - BASIC FORM
      CAUSES OF LOSS - BROAD FORM
      CAUSES OF LOSS - SPECIAL FORM

      I. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM
      is amended as follows:

                                ***
           B. The Definitions section is amended as
           follows:

                                ***
           2. The following definition is added:

                 "Organic pathogen" means:

                      a. Any organic irritant or contaminant
                      including,   but    not  limited   to,
                      "fungus", wet or dry rot, bacteria,
                      virus or other microorganism of any
                      type, and their by-products such as
                      spores or mycotoxin; or

                      b.   Any   disease-causing    agent  as
                      classified    by    the    Environmental
                      Protection Agency.

      II. The CAUSES OF LOSS - BASIC FORM, CAUSES OF LOSS
      - BROAD FORM and CAUSES OF LOSS - SPECIAL
      FORM are amended as follows:

           A. The Exclusions section is amended as follows:

           1. The following replaces the "Fungus", Wet Rot,
           Dry Rot And Bacteria exclusion:


                                      4
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 25 of 26 PageID# 1612



          We will not pay for loss or damage caused
          directly or indirectly by any of the following.
          Such loss or damage is excluded regardless of
          any other cause or event        that  contributes
          concurrently or in any sequence to the loss.

           Organic Pathogens

           Presence, growth, proliferation, spread or any
           activity of "organic pathogens".

           This exclusion applies regardless of whether
           there is any:

                a.  Direct physical         loss   or   damage    to
                Covered Property;

                 b. Loss of use, occupancy or functionality
                 or decreased valuation of Covered Property
                 or loss of Business Income;

                 c.  Action required    including, but not
                 limited to, testing, repair, replacement,
                 removal,   clean-up,  abatement,  disposal,
                 relocation, or actions taken to address
                 medical or legal concerns; or

                 d. Suit or administrative proceeding,            or
                 action involving the insured.

                                ***
Ex 1 ("Policy") at 99-100, ECF No. 13.

Virus Exclusion

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
      CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

      This endorsement modifies insurance provided under
      the following:

           COMMERCIAL PROPERTY COVERAGE PART STANDARD
           PROPERTY POLICY


                                      5
Case 3:20-cv-00324-REP Document 60 Filed 04/13/21 Page 26 of 26 PageID# 1613




        A. The exclusion set forth in Paragraph B. applies
        to all coverage under all forms and endorsements
        that   comprise  this  Coverage  Part   or  Policy,
        including but not limited to forms or endorsements
        that cover property damage to buildings or personal
        property and forms    or endorsements   that cover
        business income, extra expense or action of civil
        authority.

        B. We will not pay for loss or damage caused by or
        resulting   from  any virus,    bacterium or   other
        microorganism that induces or is capable of inducing
        physical distress, illness or disease.

        However, this exclusion does not apply to loss or
        damage caused by or resulting from "fungus", wet rot
        or dry rot. Such loss or damage is addressed in a
        separate exclusion in this Coverage Part or Policy.

        C. With respect to any loss or damage subject to the
        exclusion in Paragraph B., such exclusion supersedes
        any exclusion relating to "pollutants".

        D. The following provisions in this Coverage Part or
        Policy are hereby amended to remove reference to
        bacteria:

            1. Exclusion of "Fungus", Wet Rot, Dry Rot And
            Bacteria; and

            2.  Additional Coverage - Limited Coverage for
            "Fungus",   Wet  Rot,  Dry Rot   And Bacteria,
            including any endorsement increasing the scope
            or amount of coverage.

        E. The terms of the exclusion in Paragraph B. , or
        the   inapplicability    of this   exclusion  to   a
        particular loss, do not serve to create coverage for
        any loss that would otherwise be excluded under this
        Coverage Part or Policy.

EX. 1   ("Policy") at 88, ECF No. 13.




                                     6
